

116 S3302 IS: Global Health Security Act of 2020
U.S. Senate
2020-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3302IN THE SENATE OF THE UNITED STATESFebruary 13, 2020Mr. King introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo improve global health security, and for other purposes.1.Short titleThis Act may be cited as the Global Health Security Act of 2020.2.FindingsCongress makes the following findings:(1)An infectious disease threat anywhere can become a threat everywhere. In today’s interconnected world, a pathogen can travel around the globe to major cities in as few as 24 hours.(2)Infectious diseases have killed more humans than war and conflict. Before its eradication, smallpox killed at least 300,000,000 people in the 20th century. Mosquito-borne illnesses are responsible for 50 percent more human deaths each year than deaths caused by other humans, including war and civil violence. The influenza pandemic of 1918–19 caused the deaths of 3 times as many people as all of those killed in World War I.(3)Population growth has brought people closer to one another and closer to animals, which has increased the opportunities for pathogens to be transmitted between animals and humans.(4)Human health is intimately connected to animal and environmental health at the national and international levels.(5)Zoonotic diseases are responsible for—(A)approximately 60 percent of all human infections;(B)approximately 75 percent of recently emerging infectious diseases affecting humans; and(C)more than 80 percent of biological agents that could be intentionally released as biological weapons.(6)Environmental change has made it easy for disease vectors, such as mosquitoes, to cover more territory.(7)There are many recent examples of new, reemerging, and zoonotic pathogens quickly spreading across the globe, including—(A)Ebola virus disease, which killed more than 11,000 people and infected more than 28,000 people in West Africa between 2014 and 2016, and which has infected and killed an unknown number of people in the Democratic Republic of the Congo since 2018; (B)novel coronavirus disease (COVID), which, as of February 12, 2020, had infected at least 45,000 people in at least 25 countries, resulting in more than 1,100 deaths in China;(C)yellow fever virus;(D)cholera;(E)avian influenza virus (H7N9);(F)novel Middle East Respiratory Syndrome (MERS) coronavirus; and(G)Zika virus.(8)The costs of new, reemerging, and zoonotic infections are high in human and financial terms. For example—(A)the anthrax attacks in the eastern United States in late 2001 infected 22 people, killed 5, and cost more than $1,000,000,000 to clean up;(B)an outbreak of severe acute respiratory syndrome (SARS) originating in southern China in late 2002 infected more than 8,000 people, resulted in 774 deaths, and had an economic impact estimated at $30,000,000,000 in only a few months;(C)the 2009 H1N1 influenza pandemic killed an estimated 284,000 people in a single year; and(D)human immunodeficiency virus (HIV) spread silently for decades before detection, has led to the death of 35,000,000 people, and currently affects 37,000,000 people who are living with the virus.(9)The enormous costs of pandemics can be averted with strategic investment in capacity building and preparedness.(10)The Global Health Security Agenda, which was launched in February 2014 in partnership with countries from around the world, is designed—(A)to measurably address global vulnerability to infectious diseases;(B)to strengthen systems; and(C)to ensure that a trained workforce has the tools needed to prevent, detect, and respond rapidly and effectively to infectious disease threats.(11)Stopping an outbreak at its source, whether naturally occurring, deliberate, or accidental, requires close collaboration among the health, animal, agriculture, defense, security, development, commercial, and other sectors.3.Sense of CongressIt is the sense of Congress that—(1)advancing global health security is a core tenet of our national strategy for countering biological threats;(2)supporting global health security requires operationalizing the One Health concept linking human, animal, and environmental health;(3)the United States must be prepared to prevent, detect, and respond to the threat posed by bioterrorism, as well as accidental releases from a laboratory;(4)it is in the national interest of the United States—(A)to promote global health security; and(B)to accelerate efforts to build the capacity of countries—(i)to prevent, detect, and respond to infectious diseases; and(ii)to achieve the core capacities required by the World Health Organization’s International Health Regulations, adopted at Geneva May 23, 2005;(5)no single nation can be prepared or protected if other nations remain unprepared to counter biological threats;(6)national and international multi-sectoral cooperation and preparedness are at the core of effective control of infectious diseases through strengthened health systems and preparedness;(7)global health security depends upon collaborations across all societal sectors, including human and animal health, agriculture, development, environmental, national security and defense, science and technology, academic and research communities, nongovernmental organizations, and the private sector, to meet the policy objective set forth in section 4(3) of strengthening health systems and pandemic preparedness;(8)an effective global health security strategy should include—(A)preventing avoidable incidents and catastrophes, such as antimicrobial resistance, zoonotic diseases, outbreaks, breaches of biosafety and security, and immunization-preventable deaths;(B)detecting threats early through—(i)building and sustaining national and global laboratory systems;(ii)improving disease surveillance;(iii)enhancing the reporting of infectious disease outbreaks; and(iv)developing the health workforce; and(C)responding to threats rapidly and effectively through—(i)emergency operations centers;(ii)linking public health with multisectoral rapid response; and(iii)medical countermeasures and personnel deployment;(9)strategic global health security action requires United States coordination and collaboration with international governance entities, including—(A)the World Health Organization;(B)the Food and Agriculture Organization of the United Nations;(C)the World Organization for Animal Health;(D)the Global Partnership Against the Spread of Weapons and Materials of Mass Destruction;(E)the International Criminal Police Organization (commonly known as INTERPOL);(F)the Economic Community of West African States;(G)the United Nations Office for Disaster Risk Reduction;(H)the Global Alliance for Vaccines and Immunization (commonly known as GAVI); and(I)other relevant international stakeholders and organizations; and(10)the strategic goals described in paragraph (8) must be subject to measurement, assessment, and analysis.4.Defined termIn this Act, the term global health security means the activities required to minimize the danger and impact of acute public health events that endanger the collective health of populations living across geographical regions and international boundaries.5.Policy objectivesIt is the policy of the United States—(1)to advance global health security through engagement in a multi-faceted, multi-country, multi-sectoral framework to accelerate targeted partner countries’ measurable capabilities to achieve specific targets to prevent, detect, and respond to infectious disease threats, whether naturally occurring, deliberate, or accidental;(2)to encourage governments and multilateral agencies, development banks, nongovernmental organizations, and private sector stakeholders throughout the world to make fortifying health security a national priority and a key commitment; and(3)to emphasize improving coordination and collaboration across governmental and societal sectors to help strengthen health systems and pandemic preparedness.6.Global Health Security Special Advisor(a)In generalThere is established, within the Executive Office of the President, the position of Special Advisor for Global Health Security (referred to in this Act as the Advisor), who shall be appointed by the President, at a level not lower than that of a Senior Director.(b)General dutiesThe Advisor shall—(1)serve as the President’s principal advisor on global health security and global health emergencies;(2)coordinate the United States Government’s efforts to carry out global health security activities, including participation in the Global Health Security Agenda;(3)convene and chair the Global Health Security Interagency Review Council described in section 7; and(4)submit a report to Congress not less frequently than twice per year that describes the activities and accomplishments of the Advisor during the reporting period.(c)Specific dutiesThe duties of the Advisor shall also include—(1)ensuring program and policy coordination among the relevant executive branch agencies and nongovernmental organizations, including auditing, monitoring, and evaluation of all such programs;(2)ensuring that each relevant executive branch agency undertakes programs primarily in areas in which the agency has the greatest expertise, technical capabilities, and potential for success;(3)avoiding duplication of effort;(4)ensuring, through interagency and international coordination, that global health security programs of the United States are coordinated with, and complementary to, the delivery of related global health, food security, development, and education programs;(5)establishing due diligence criteria for all recipients of funds appropriated by the Federal Government for global health security assistance;(6)developing policy that will prioritize global health security, especially the role of building low- and middle-income country capacity to contain pandemic threats, in all relevant future global and national health, research and development, and biodefense strategies, including the National Health Security Strategy, the National Security Strategy, and the National Biodefense Strategy; and(7)articulating assessment standards that—(A)measure countries’ individual status and progress in building the necessary capacities to prevent, detect, and respond to infectious disease threats, in accordance with agreed bilateral or multilateral targets and in support of full implementation of the International Health Regulations, adopted at Geneva May 23, 2005;(B)are based on a peer-to-peer model in which external experts are invited to work with the country to evaluate capacity;(C)ensure an objective approach and facilitate cross-sectoral learning; and(D)are part of the capacity building cycle designed to inform national priority setting, target resources, and track progress.(d)CoordinationIn carrying out the duties set forth in subsection (b), the Advisor shall ensure the coordination of United States Government efforts referred to in subsection (b)(2) with relevant international stakeholders and organizations.(e)MonitoringTo ensure that adequate measures are established and implemented, the Centers for Disease Control and Prevention should—(1)advise the Advisor on monitoring, surveillance, and evaluation activities; and(2)be a key implementer of such activities under this section.(f)FormThe reports required under subsection (b)(4) shall be submitted in unclassified form, but may contain a classified annex.7.Interagency Review Council(a)EstablishmentThe Global Health Security Interagency Review Council (referred to in this section as the Council) shall be composed of representatives of—(1)the Department of State; (2)the Centers for Disease Control and Prevention;(3)the United States Agency for International Development;(4)the Department of Agriculture, including the Animal Plant Health Inspection Service and the Food Safety and Inspection Service;(5)the Department of Defense, including the Assistant Secretary of Defense for Health Affairs;(6)the Department of Health and Human Services, including the National Institutes of Health;(7)the Department of Homeland Security;(8)the Department of Justice, including the Federal Bureau of Investigation;(9)the Environmental Protection Agency;(10)the Office of Management and Budget;(11)the Office of Science and Technology Policy; and(12)any other agency that the representatives of the agencies set forth in paragraphs (1) through (11) determine, by consensus, to be appropriate.(b)MeetingsThe Council shall meet at least 4 times per year to advance its mission and fulfill its responsibilities under this section.(c)FunctionsThe Council shall—(1)provide policy-level guidance to participating agencies on global health security goals, objectives, and implementation;(2)facilitate interagency, multi-sectoral engagement to carry out global health security activities, including the Global Health Security Agenda;(3)provide a forum for raising and working to resolve interagency disagreements concerning the global health security goals, objectives, and benchmarks;(4)develop and set benchmarks for—(A)assessing, measuring, and improving global health security outcomes; and(B)identifying criteria for designating priority partner countries;(5)review the progress toward, and work to resolve challenges to, achieving United States Government commitments to global health security activities, agreements, and organizations, including the Global Health Security Agenda and other commitments to assist other countries in achieving agreed-upon global health security targets; and(6)consider, among other issues—(A)the status of United States financial commitments to global health security in the context of commitments by other donors, and the contributions of partner countries to achieve global health security targets, including the Global Health Security Agenda;(B)progress toward the milestones outlined in global health security national plans for those countries where the United States Government has committed to assist in global health security activities and in annual work plans outlining agency priorities for implementing global health security strategies, including the Global Health Security Agenda; and(C)external evaluations of the capabilities of the United States and partner countries to address infectious disease threats, including—(i)the ability to achieve the targets outlined in the Joint External Evaluation process; and(ii)gaps identified by such external evaluations.(d)Specific roles and responsibilities(1)In generalThe heads of the agencies referred to in subsection (a) shall—(A)make the implementation of the Global Health Security Agenda (referred to in this subsection as GHSA) and successor activities a high priority within their respective agencies, and include GHSA-related activities within their respective agencies’ strategic planning and budget processes;(B)designate a senior level official to be responsible for the implementation of this section;(C)designate an appropriate representative, at the Assistant Secretary level or higher, to represent the agency on the Council;(D)keep the Council apprised of global health security-related activities, including the Global Health Security Agenda, undertaken within their respective agencies;(E)maintain responsibility for agency-related programmatic functions, in coordination with host governments, country teams, and global health security in country teams, and in conjunction with other relevant agencies;(F)coordinate with other agencies referred to in subsection (a) to satisfy programmatic goals, and further facilitate coordination of country teams, implementers, and donors in host countries; and(G)coordinate across GHSA national plans and with GHSA partners to which the United States is providing assistance.(2)Additional roles and responsibilitiesIn addition to the roles and responsibilities described in paragraph (1), the heads of agencies referred to in subsection (a) shall carry out their respective roles and responsibilities described in subsections (b) through (i) of section 3 of Executive Order 13747 (81 Fed. Reg. 78701; relating to Advancing the Global Health Security Agenda to Achieve a World Safe and Secure from Infectious Disease Threats), as in effect on the day before the date of the enactment of this Act.(e)LimitationsThe Council may not perform any activities or functions that interfere with the foreign affairs responsibilities of the Secretary of State, including the responsibility to oversee the implementation of programs and policies that advance the global health security activities within foreign countries.8.Strategy and reports(a)StrategyThe Special Advisor for Global Health Security appointed under section 6 shall coordinate the development and implementation of a strategy to implement the policy described in section 5, which shall—(1)set specific and measurable goals, benchmarks, timetables, performance metrics, and monitoring and evaluation plans that reflect international best practices relating to transparency, accountability, and global health security;(2)support and be aligned with country-owned global health security policy and investment plans developed with input from key stakeholders, as appropriate;(3)facilitate communication and collaboration, as appropriate, among local stakeholders in support of a multi-sectoral approach to global health security;(4)support the long-term success of programs by building the capacity of local organizations and institutions in target countries and communities;(5)develop community resilience to infectious disease threats and emergencies;(6)leverage resources and expertise through partnerships with the private sector, health organizations, civil society, nongovernmental organizations, and health research and academic institutions; and(7)support collaboration, as appropriate, between United States universities, and public and private institutions in target countries and communities to promote health security and innovation.(b)CoordinationThe President, acting through the Special Advisor for Global Health Security, shall coordinate, through a whole-of-government approach, the efforts of relevant Federal departments and agencies in the implementation of the strategy required under subsection (a) by establishing—(1)monitoring and evaluation systems, coherence, and coordination across relevant Federal departments and agencies; and(2)platforms for regular consultation and collaboration with key stakeholders and the appropriate congressional committees.(c)Strategy submission(1)In generalNot later than 6 months after the date of the enactment of this Act, the President, in consultation with the head of each relevant Federal department and agency, shall submit, to the appropriate congressional committees—(A)the strategy required under subsection (a); and(B)a detailed description of how the United States intends to advance the policy set forth in section 5 and the agency-specific plans described in paragraph (2).(2)Agency-specific plansThe strategy required under subsection (a) shall include specific implementation plans from each relevant Federal department and agency that describes—(A)the anticipated contributions of the department or agency, including technical, financial, and in-kind contributions, to implement the strategy; and(B)the efforts of the department or agency to ensure that the activities and programs carried out pursuant to the strategy are designed to achieve maximum impact and long-term sustainability.(d)Report(1)In generalNot later than 1 year after the date on which the strategy required under subsection (a) is submitted to the appropriate congressional committees under subsection (c), and not later than October 1 of each year thereafter, the President shall submit a report to the appropriate congressional committees that describes the status of the implementation of the strategy.(2)ContentThe report required under paragraph (1) shall—(A)contain a summary of the strategy as an appendix;(B)identify any substantial changes made in the strategy during the preceding calendar year;(C)describe the progress made in implementing the strategy;(D)identify the indicators used to establish benchmarks and measure results over time, as well as the mechanisms for reporting such results in an open and transparent manner;(E)contain a transparent, open, and detailed accounting of expenditures by relevant Federal departments and agencies to implement the strategy, including, for each Federal department and agency, the statutory source of expenditures, amounts expended, implementing partners, targeted beneficiaries, and activities supported;(F)describe how the strategy leverages other United States global health and development assistance programs;(G)assess efforts to coordinate United States global health security programs, activities, and initiatives with key stakeholders; and(H)incorporate a plan for regularly reviewing and updating strategies, partnerships, and programs and sharing lessons learned with a wide range of stakeholders, including key stakeholders, in an open, transparent manner.(e)FormThe strategy required under subsection (a) and the report required under subsection (d) shall be submitted in unclassified form, but may contain a classified annex.9.Coordination of Federal response to global health emergencies(a)LeadershipThe Secretary of State, in consultation with other appropriate Federal departments, including the Department of Agriculture, the Department of Defense, the Department of Health and Human Services, and the Department of Homeland Security, shall coordinate and facilitate interagency, multi-sectoral activities outside of the United States in response to a declared global health emergency. The President may designate another Federal official to coordinate domestic and extra-territorial activities related to a global health emergency.(b)Coordination with international organizationsIn responding to a declared global health emergency under subsection (a), the Secretary of State shall coordinate United States Government’s efforts with the efforts and programs of relevant international organizations and stakeholders, including—(1)the World Health Organization;(2)the Food and Agriculture Organization of the United Nations;(3)the World Organization for Animal Health;(4)the Global Partnership Against the Spread of Weapons and Materials of Mass Destruction;(5)INTERPOL;(6)the Economic Community of West African States;(7)the United Nations Office for Disaster Risk Reduction;(8)GAVI, The Vaccine Alliance; and(9)other relevant international agencies and organizations.(c)Interagency coordinationThe Secretary of State shall ensure that global health security programs supported by the United States Government are coordinated with, and complementary to, related programs in global food security, development, and education.10.Authorization of appropriationsThere are authorized to be appropriated, for each of the fiscal years 2021 through 2025—(1)to the Centers for Disease Control and Prevention, $190,000,000 for the Global Disease Detection and Emergency Response and Global Public Health Capacity and Development Accounts, which shall be used to support activities that—(A)are consistent with United States global health security policy, goals, and priorities;(B)have measurable benchmarks; and(C)focus on preventing avoidable catastrophes, detecting threats early, and responding rapidly and effectively; and(2)to the United States Agency for International Development, $110,000,000 for the Global Health Security Account, which shall be used to support activities that—(A)are consistent with United States global health security policy, goals, and priorities;(B)have measurable benchmarks; and(C)focus on preventing avoidable catastrophes, detecting threats early, and responding rapidly and effectively.